Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry Roscoe Gunnell, Jr., appeals the district court’s orders denying his 18 U.S.C. § 3582 (2006) motion and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Gunnell, No. 3:99-cr-00022-RLW-1 (E.D. Va. Apr. 23, 2009; May 15, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.